DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in the pre-appeal have been fully considered and are found persuasive with respect to claim 35; however, upon further search and consideration, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 15-18, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Boveja et al. (US 2007/0067004; hereinafter “Boveja”) in view of Doron et al. (WO 2007/118908A1).
Regarding claims 1 and 35, Boveja teaches a neural implant device, comprising: an energy harvesting circuit configured to receive an input signal and generate an electrical signal based on the received input signal (e.g. Fig. 30, 48A, 408, 403, etc.); wherein the energy harvesting circuit is encapsulated within a biocompatible electrically insulating material (e.g. Fig. 29); a neural electrode exposed through the biocompatible electrically insulating material configured to deliver a neural stimulation pulse (e.g. Fig. 20/21, #61/62); an energy storage device configured to store energy from an output of the energy harvesting circuit (e.g. Fig. 30, #400); and a microelectromechanical systems magnetic reed switch configured to discharge the stored energy to the neural electrode in response to a wireless actuation signal (e.g. Fig. 30, #410 & 442; ¶¶ 297-
Regarding claims 2 and 33, Boveja in view of Doron fails to expressly disclose the volume or size of the neural implant; however, it would have been an obvious matter of design choice to design the neural implant device having a volume that is less than about 0.5 cubic millimeters, in order to provide the least invasive implant. It is noted that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3 and 5-7, Boveja discloses an inductor in parallel with a capacitor (e.g. Fig.30).  Additionally, it is noted that the inductor is a coil made from 
Regarding claim 34, the examiner notes that the MEMS reed switch of Boveja includes a substrate formed of non-magnetic material, where two thin strips or contacts of magnetic material are disposed on, where the bend to touch each other responsive to a magnetic field of sufficient amplitude (e.g. ¶¶ 406).  Boveja fails to expressly disclose a wireless actuation signal having an AC component with a frequency that matches a resonant frequency of the switch.  The examiner notes that the use of a signal having an AC component with a resonant frequency to actuate a switch wirelessly is commonly performed in power supply systems.  Doron teaches the use of a wireless actuation signal having an AC component with a resonant frequency which activates the switch in the device (e.g. ¶¶ 64-65). It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the invention, to incorporate a wireless actuation signal having an AC component at a resonant frequency as taught by Doron, into the device of Boveja, in order to ensure that the switch is not mistakenly actuated by a neighboring signal or interference.
Regarding claims 4 and 8-10, Boveja in view of Doron fails to expressly disclose an inductance of 10nH-500microH, a capacitance of 1pF-10nF, a resonance frequency in the range of 100kHz-100MHz and a diameter of an inductor than about 0.4mm and a length no greater than about 1.0mm.  The examiner notes that the term “about” is a relative term used to claim these values.  Accordingly, based on the relative parameters, the parameters themselves are not solid boundaries but dependent based on the application.  Nevertheless, it would have been an obvious design choice to 
Regarding claims 11-13 and 15-18, the examiner notes that Boveja discloses circuitry is on a single chip (e.g. ¶¶ 364, 384, etc.), while the magnetic reed switch configured to discharge the stored voltage when closed and is normally an open switch configured to close in response to the wireless actuation signal (e.g. ¶¶ 297-301, 403-409, etc.).
Regarding claim 32, Boveja teaches a diode rectifier in series with the energy harvesting circuit, the diode rectifier configured to rectify the electrical signal (e.g. Fig. 21, #154), wherein the energy harvesting circuit and the diode rectifier are encapsulated within a biocompatible electrically insulating material (e.g. ¶¶ 271 – proximal end of the implantable device).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Boveja et al. (US 2007/0067004; hereinafter “Boveja”) in view of Lehn (WO 2011/150502 A2).  , Boveja teaches a neural implant device, comprising: an energy harvesting circuit configured to receive an input signal and generate an electrical signal based on the received input signal (e.g. Fig. 30, 48A, 408, 403, etc.); wherein the energy harvesting circuit is encapsulated within a biocompatible electrically insulating material (e.g. Fig. 29); a neural electrode exposed through the biocompatible electrically insulating material configured to deliver a neural stimulation pulse (e.g. Fig. 20/21, #61/62); an energy storage device configured to store energy from an output of the energy harvesting circuit (e.g. Fig. 30, #400); and a switch configured to discharge the stored .

Conclusion
Applicant's amendment dated 03 December 2019, in response to the Non Final Office Action dated 7 October 2019, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792